Case 1:21-cv-00636-GBD-BCM Document 10 Filed 03/31/21 Page 1, 10f. cl

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

\ pOCUMENT LY FUE 2

 

DANIEL GARCIA,
Plaintiff,
-against-
THOMAS, CORRECTIONAL OFFICER;
GUERRA, CAPTAIN; JOSEPH, C.O.;
BLATZ, ASSISTANT WARD DEPT.,

Defendants.

 

 

 

eee een %

mene

  

SRSEOY!

  
  
 
   

| pnt

ELECTR ONICAL

\ DATE vi. BD i f.

   

21-CV-0636 (GBD)

ORDER OF SERVICE

GEORGE B. DANIELS, United States District Judge:

The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that Correction Officers

Thomas and Joseph, Captain Guerra, and Assistant Deputy Warden Blatz waive service of

summons.

SO ORDERED.

Dated: March 31, 2021
New York, New York

fessge b Done

 

Cc] ¢ GE B. DANIELS
Unite States District Judge
